Title: To John Adams from François Adriaan Van der Kemp, 24 February 1821
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and High Respected frend
Oldenbarneveld 24 Febr. 1821


No—you can not forget me even without one single line I should be fully persuaded of this truth—yet it was pleasing to be so affectionately remembered—You knew, that it would increase my contentment in my deep retirement—It was as a moderate electric shock it giveth a soft impulse on my family shewing their gratification, that their Husband and Father continues to be favoured with your distinguished attention—Unquestionably they share in it, and if known to you, you would not deem them undeserving it.
That a month’s attendance in Boston’s caused a fever is nothing strange to me. To receive such distinguished proofs of respect, to be so warmly applauded might cause an unusual flow of spirits—and consequently some less regular motions in the system of a more cool man and phlegmatic man—than my frend! but what is a fever, as long the mind remains undisturbed—the head free of aching pains and the eyes clear?
Since I left Boston—I can scarcely see—and labour often under excruciating headache—yet—I suppose, I have reasons of thankfulness above thousands—The recollection of my reception at Boston and Quincy, blunts its sharpest feelings—and when I place myself—under your roof—at your table—these are soon blunted—and my contentment bids them farewel—How often, how delightfully do I represent to myself these scenes! can you perceive that that charming boy—your grandson—keeps also some recollection of me? If the endowments of his mind become equal—to those of his heart, He, in time shall spread a new lustre on J. Adam’s name.
Wesley’s appearance is certainly a wonder in the moral world—and yet—how awkward—how terrible such appearances are—they contribute finally to ameliorate and enlighten the moral world—as earthquakes and vulcano’s and Inundations the Physical—or Revolutionary convulsions and the hurricanes of Despotism do on the political state of mankind—I am full of apprehension for Europe, it had its time—the cup of all blessings may finally become America’s heritage. who could have believed—that the most enlightened on earth should have considered, an Alexander immaculate, and been dazzled by the glitter of something little better than—muscovy glass? but do not tell my surprise in Gath—we cannot reach the temple of virtue—neither that of happiness—without passing a steep, rugged—and often bloody road—good it is—that at the places of rest faithful guides are placed, to warn us of the danger, and encourages us to hold out, till we reach the summit. Alexander perhaps may address himself by an emissary to obtain an indulgence—
I thought I was—nearly allways cool and temperate under your roof—how could I then possibly have mentioned remedies for corns? Believe me, I am not intitled to this credit—I know—I am considered a Doctor in petto, but was not transformed in a Quack. and am not permitted—nor would desire a permit to follow it—I am not acquainted with other potent remedies—than ense—and if this will not do—igne—. The first I applied successfully when young—for the second I can produce as evidences Hippocrates and Temple—however—as you might be the suffering-goat—to atone for the sins of your whole race—I will do what I can—and share with you—in equal halves a Relique—which a Madonna St. Helen—on her return from a mission to Philadelphia—offered me for the cure of all wounds—bruizes &c—consequently for corns too—Bene-dicite—if successful—
Pray Sir! look once at your Genealogical Tables—is there about 1657—a John Adams—then I presume about thirty—I lately discovered him—in attendance with Mr. Buckman at New-Amsterdam? perhaps—I may, in time—find out some thing else—which I shall communicate—if good—otherwise it must remain buried in the dusty records.
My frend shall recollect, that I had once an offer of his portrait—a High-respected Lady insinuated, that Stuart was the cause of my disappointment—now I solicit the favour, that I may be permitted, to demand of Stuart—to present me with such a painting—even if it was only a sketch—I doubt not or I shall obtain it—if you do not forbid me, to make the application—in which case I shall submit—otherwise consider it—as a fresh proof of your High regard—to one, who remains with the highest respect / My Dear and high respected Sir: / Your obliged frend:

Fr. Adr. vander Kemp




